                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 COTY MAYFIELD
 and NICOLE STRICKER,
                                                                       ORDER
          Plaintiffs,
    v.                                                         Case No. 19-cv-256-jdp

 WISCONSIN RAPIDS POLICE
 DEPARTMENT, et al.,

          Defendants.


         On April 19, 2019, I entered an order giving plaintiff Coty Mayfield until May 24, 2019

to submit an inmate account statement in support of his pending motion to proceed without

prepayment of the filing fee. Dkt. 11. On April 22, 2019 plaintiff Mayfield submitted an

inmate account statement. Dkt. 12. Accordingly, the court must determine whether plaintiff

Mayfield qualifies for indigent status and, if so, calculate an initial partial payment of the

$350.00 fee for filing this case.

         Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1). Using

information for the relevant time period from plaintiff Mayfield’s inmate account statement, I

calculate plaintiff Mayfield’s initial partial filing fee to be $4.33. For this case to proceed,

plaintiff must submit this amount on or before May 24, 2019.
                                            ORDER

       IT IS ORDERED that,

       1.      Plaintiff Coty Mayfield is assessed $4.33 as an initial partial payment of the

$350.00 fee for filing this case. Plaintiff Mayfield is to submit a check or money order made

payable to the clerk of court in the amount of $4.33 or advise the court in writing why he is

not able to submit the assessed amount on or before May 24, 2019.

       2.      If, by May 24, 2019, plaintiff Mayfield fails to make the initial partial payment

or show cause for failure to do so, he will be held to have withdrawn from this action

voluntarily.

       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff Mayfields’s initial partial filing fee as directed above and the court has screened the

complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C. § 1915A. Once the

screening process is complete, a separate order will issue.




               Entered this 22nd day of April, 2019.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
